EXHIBIT MEXORO GENERAL SECURITY AGREEMENT SECURITY AGREEMENT (this “Agreement”), dated as of March 25, 2009, between MEXORO MINERALS LTD. (“Borrower”), a Colorado corporation, and each lender identified on the signature pages hereto (each, including its successors and assigns, a “Lender” and collectively the “Lenders”).The Lender and Borrower are concurrently entering into a financing transaction pursuant to which Borrower will issue to Lender its Secured Convertible Debenture, dated as of even date herewith, (as amended, modified or supplemented from time to time in accordance with its terms, the (“Debenture”) pursuant to which the Lender will make a loan to the Borrower in the Principal Amount (as such term is defined in the Debenture) pursuant to, and subject to the terms and conditions thereof. Execution and delivery of this Agreement is a condition precedent to the making of the Loan. The obligation of the Lender to make the Loan is conditioned, among other things, on the execution and delivery by the Borrower of the Debenture and this Agreement to secure the Obligations (as such term is defined below), such Obligations to include, without limitation, the due and punctual payment and performance of (a) the principal of and interest and fees due under the Debenture, when and as due, whether at maturity, by acceleration, or otherwise, (b) all obligations of the Borrower at any time and from time to time under this Agreement and (c) all other obligations at any time and from time to time under the Debenture or this Agreement (the “Obligations”). Accordingly, the Borrower and the Lender hereby agree as follows: 1.Definitions of Terms.All capitalized terms used herein, but not defined herein, shall have the meanings set forth in the Debenture.As used herein, the following terms shall have the following meanings: (a)“Account” shall mean all present and future rights of the Borrower to payment of a monetary obligation, whether or not earned by performance, which is not evidenced by chattel paper or an instrument, (i) for services rendered or to be rendered, or (ii) for a secondary obligation incurred or to be incurred. (b)“Chattel Paper”, “Documents” and “Instruments” shall have the meanings set forth in the Colorado Uniform Commercial Code. (c)“Equipment” shall mean all of the equipment of the Borrower, including, without limitation, all machinery, data processing and computer equipment (whether owned or licensed and including embedded software), vehicles, tools, furniture, fixtures, all attachments, accessions and property now or hereafter affixed thereto or used in connection therewith, and substitutions and replacements thereof, wherever located.Without limitation to the generality of the foregoing, such term shall also include all “Equipment” as defined in the Uniform Commercial code. (d)
